First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.

Election/Restrictions
Claims 1-19 are pending in the present application.  Claims 1-8 and 17-19 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 9-16 stand rejected as indicated below.

It is noted that instant claims 10-16 are dependent on instant claim 1 which stands withdrawn from consideration.  It is also noted that instant claims 10-16 are identical to withdrawn claim 2-8.  Thus, it is presumed applicant intended instant claims 10-16 to be dependent on instant claim 9.  The examiner suggests instant claims 10-16 be amended to depend from instant claim 9 or said claims will be withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for partial inhibition or delaying the progression of cancer, does not reasonably provide enablement for total inhibition of cancer or inhibiting or preventing the recurrence of cancer/cancer metastasis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not 
Briefly, the instant claims are drawn to a method for treating metastatic castration-resistant prostate cancer (mCRPC) comprising administering vitamin D and an androgen to a subject having mCRPC.  The present specification defines “treating” as:
[0014] The terms "treat" or "treatment" as applied to cancer refer to partially or totally inhibiting, delaying, or preventing the progression of cancer including cancer metastasis; inhibiting, delayining, or preventing the recurrence of the cancer including cancer metastasis in a mammal, including humans. 

As defined by the present specification, “treating” is inclusive of “cure” (total inhibition or preventing the progression of cancer in a subject having mCRPC as recited by the instant claims) which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated curing of mCRPC in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the combination instantly claimed and curing of mCRPC.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing mCRPC in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed combination actually cures prostate cancer.  Without such guidance in the specification and the lack of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The term “analog” is a relative term which renders the claims indefinite.  This term is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential analogs and the nature of the steps required to obtain them have no clear boundary, making the term “analog” not only overbroad, but intrinsically amorphous.
Thus, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of “calcitriol or an analog 
Claim 11 lacks a period at the end.  See MPEP § 608.01(m).
For these reasons, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The rejection of claims 9-16 under 35 U.S.C. 103 over Lin (2009) and Meulenbeld et al. (2009) is withdrawn.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2009), Chen et al. (International Scholarly Research Network, 2011) and Wang et al. (Molecular Cancer, 2011) in combination.
Lin demonstrated that patients with metastatic prostate cancer can be safely treated in clinical trials using high-dose exogenous testosterone (line 18-21).
Chen et al. teaches vitamin D and analogs thereof:

    PNG
    media_image1.png
    292
    790
    media_image1.png
    Greyscale
 inhibit proliferation and invasiveness of prostate cancer cells in androgen-dependent LNCaP and androgen-independent PC-3 (a castration-resistant prostate cancer cell line) (see 

As recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of testosterone as taught by Lin and vitamin D (calcitriol) or analogs thereof as taught by Chen for treatment of mCRPC in a subject in need would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Additionally, as noted by Wang et al., the combination of vitamin D and testosterone attenuates cell growth to a greater extent than either treatment alone (see the entire article, especially page 2, Biological Response of LNCaP cells to T and 1,24(OH)2D3; page 9, Discussion).  Therefore, the skilled artisan would have been motivated to combine testosterone as taught by Lin and vitamin D (calcitriol) or analogs thereof as taught by Chen for treatment of mCRPC with the reasonable expectation of obtaining an additive or synergistic effect as taught by Wang.

For these reasons, the claimed invention is rendered obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628